[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-11137                ELEVENTH CIRCUIT
                                                             JUNE 2, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                         Agency No. A73-603-921


MAIMUNA JALLOW,
a.k.a. Mimuna Jack,

                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                       ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                             (June 2, 2009)

Before EDMONDSON, PRYOR and FAY, Circuit Judges.
PER CURIAM:

      Petitioner Maimuna Jallow (“Petitioner”), a Gambian citizen, asks this Court

to review an order of the Board of Immigration Appeals’ (“BIA”) finding

Petitioner not credible and not eligible for withholding of removal. Petitioner also

asks this court to review the BIA order denying cancellation of removal. No

reversible error has been shown; we affirm.

      Petitioner arrived in the United States in 1988 as a non-immigrant visitor

and filed an application seeking asylum and withholding of removal in 2005.

Petitioner contended that her husband’s native tribe practices Female Genital

Mutilation (“FGM”) and that she and her daughters would be subjected to FGM if

they return to The Gambia.

      Petitioner submitted several government reports describing FGM in The

Gambia, but these reports did not establish that Petitioner and her daughters would

more likely than not suffer FGM in The Gambia. Petitioner also submitted her

daughters’ birth certificates. Two of the girls’ birth certificates inaccurately

indicated that Petitioner was born in the U.S. Virgin Islands. The IJ found that, in

addition to claiming inaccurately United States citizenship on these birth

certificates, Petitioner misrepresented the likelihood that she and her daughters

would suffer FGM: Petitioner’s husband opposes FGM, Petitioner and her eldest



                                           2
daughter lived in The Gambia previously and did not suffer FGM, and Petitioner

did not provide independent corroboration of her and her husband’s tribal

affiliation. Because of these factors as well as others, the IJ found Petitioner not

credible.

      The IJ denied withholding of removal and found Petitioner ineligible for

cancellation of removal because she was not credible and had not shown that her

U.S. citizen daughters would suffer exceptional and extremely unusual hardship in

The Gambia. Petitioner appealed, and the BIA affirmed the IJ with its own

decision. Petitioner now asks this Court to review the decisions of BIA and IJ.



Eligibility for Withholding of Removal: Adverse Credibility Finding



      “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

Because the BIA issued its own decision, here we review the BIA’s decision. We

review the BIA’s legal determinations de novo. D-Muhumed v. U.S. Att’y Gen.,

388 F.3d 814, 817 (11th Cir. 2004). We review the BIA’s factual determinations

under the substantial evidence test, which requires us to view the record “in the

light most favorable to the agency’s decision and draw all reasonable inferences in



                                           3
favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir.

2004). We must affirm the BIA’s decision “if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” D-

Muhumed, 388 F.3d at 818 (quotation omitted). To reverse the BIA’s fact finding,

“we must find that the record not only supports reversal, but compels it.” Mendoza

v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). If the BIA doubts the

credibility of the applicant on key elements of the claim and the applicant fails to

rebut these concerns with sufficient corroborating evidence, the BIA may deny

asylum. See Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1369 (11th Cir. 2005).

      Petitioner argues that she provided adequate explanations to overcome

inconsistencies in the record and that the IJ and BIA erred in finding that she

needed to produce documentary evidence of her tribal affiliation to support her

claim that it was more likely than not that she would be persecuted.

      The BIA gave several specific examples of discrepancies supporting its

adverse credibility finding, including that Petitioner inaccurately filled out her

daughters’ birth certificates to indicate that Petitioner was born in the U.S. Virgin

Islands and thus a United States citizen. These inaccuracies raised concern that her

assertions about her tribal background were also inaccurate.




                                           4
      Inconsistent and weak testimony by an applicant creates a greater need for

corroborating evidence. Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir.

2005). Here, the petitioner failed to provide the BIA with corroborating evidence

sufficient to overcome the BIA’s concerns about her credibility. When considered

in the context of our deferential standard of review, we conclude that Petitioner has

failed to establish that the record compels reversal of the BIA’s credibility

determination. Accordingly, we deny the petition as to this claim.



Eligibility for Cancellation of Removal



      We review our subject matter jurisdiction de novo. Martinez v. U.S. Att’y

Gen., 446 F.3d 1219, 1221 (11th Cir. 2006). Under 8 U.S.C. § 1229b, the Attorney

General may cancel removal of a nonpermanent resident who meets certain

requirements, including establishing that removal would result in “exceptional and

extremely unusual hardship to the alien’s [U.S. citizen] spouse, parent, or child.” 8

U.S.C. § 1229b(b)(1). But we do not have jurisdiction to review the denial of

relief under 1229b, except in appeals rasing constitutional claims or questions of

law. 8 U.S.C. § 1252(a)(2)(B)(i), (a)(2)(D). The BIA’s “exceptional and




                                           5
extremely unusual hardship determination is a discretionary decision not subject to

review.” Martinez, 446 F.3d at 1221 (quotations omitted).

      Because Petitioner raised no constitutional claim or question of law on

appeal, we do not have jurisdiction to review the agency’s denial of cancellation of

removal. Accordingly, we dismiss the petition on this issue.

      AFFIRMED. DISMISSED in PART.




                                          6